DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendments to the claims, filed on March 3rd, 2021 and April 15th, 2021, is acknowledged. Entry of amendments are accepted and made of record. 

Response to Arguments/Remarks
Applicant's response filed on March 3rd, 2021 is acknowledged and isanswered as follows.
Applicant's remarks, see pgs. 5-7, with respect to the rejections of claims have been fully considered, but are not persuasive. 
Applicant's response filed on April 15th, 2021 is acknowledged and isanswered as follows.
Applicant's remarks, see pgs. 5-6, with respect to the rejections of claims have been fully considered and are persuasive. Therefore, the rejections of these claims have been withdrawn. 

Election/Restrictions
Claim 1 is allowable. The restriction requirement among Species, as set forth in the Office action mailed on June 24th, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement between apparatus and method is withdrawn.  Claims 7-8, directed to non-elected method are no longer withdrawn from consideration because the claim(s) recites the same allowable subject matters of device claim 1.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
James H. Morris (Reg. No. 34,681) on May 18th, 2021. 
The application has been amended as follows: 
In the claim: 
1.	(Currently Amended)  An optoelectronic device comprising an active area capable of supplying an electromagnetic radiation and sandwiched between first and second semiconductor layers, the first semiconductor layer delimiting a surface, the optoelectronic device further comprising a diffraction grating capable of extracting the electromagnetic radiation from the first semiconductor layer, the diffraction grating comprising a plurality of holes extending in the first semiconductor layer from said surface toward the second semiconductor layer, a respective width of each hole in the plurality of holes, measured in a cross section and in a plane parallel to and disposed at said surface, increasing from a central portion of the diffraction grating to a peripheral portion of the diffraction grating, the plurality of  holes being arranged in rows and in columns.

2.   	(Currently Amended)  The optoelectronic of claim 1, wherein the plurality of   holes have a circular, ellipsoidal, or polygonal cross-section.

3.	(Currently Amended)  The optoelectronic device of claim 1, wherein [[the]]a thickness of the first semiconductor layer is in the range from 1 pm to 10 pm.

4. 	(Currently Amended)  The optoelectronic device of claim 1, wherein the depth of each hole in the plurality of holes is in the range from 30 nm to 3 pm.

6.    	(Currently Amended)  The optoelectronic of claim 1, wherein [[the]]a distance between the central points of two adjacent holes along a radial direction of the diffraction grating is shorter than half the wavelength of the electromagnetic radiation.

7.    	(Currently Amended)  A method of manufacturing an optoelectronic
 plurality of  holes being arranged in rows and in columns.

8.	(Currently Amended)  The method of claim 7, comprising a step of determining depth h of each hole of the plurality of holes and of determining, for each hole, a filling factor f equal to the ratio of the width, measured radially from a center of the diffraction grating, of said hole, to the distance, measured radially, between the central points of two adjacent holes along a radial direction of the diffraction grating, filling factor f and height h being determined according to the following relations:
            
                
                    
                        n
                    
                    ~
                
                (r)=
                
                    
                        n
                    
                    ~
                
                (0)-
                
                    
                        n
                    
                    
                        i
                    
                
                
                    
                        
                            
                                
                                    
                                        
                                            (F-h)
                                        
                                        
                                            2
                                        
                                    
                                    +
                                    
                                        
                                            r
                                        
                                        
                                            2
                                        
                                    
                                
                                -(F-h)
                            
                        
                    
                    
                        h
                    
                
            
        	
            
                
                    
                        n
                    
                    ~
                
                (r)=
                
                    f
                    
                        
                            r
                        
                    
                    
                        
                            
                                
                                    n
                                
                                
                                    e
                                
                            
                        
                        
                            2
                        
                    
                    +(1-f
                    
                        
                            r
                        
                    
                    )
                    
                        
                            
                                
                                    n
                                
                                
                                    i
                                
                            
                        
                        
                            2
                        
                    
                
            
        	
            
                F=
                
                    
                        Rcos((
                        
                            
                                n
                            
                            
                                e
                            
                        
                        /
                        
                            
                                n
                            
                            
                                i
                            
                        
                        )sin
                        
                            
                                θ
                            
                            
                                e
                            
                        
                        )
                    
                    
                        (
                        
                            
                                n
                            
                            
                                e
                            
                        
                        /
                        
                            
                                n
                            
                            
                                i
                            
                        
                        )sin
                        
                            
                                θ
                            
                            
                                e
                            
                        
                    
                
            
        		
where r is the distance between the central point of the hole and the center, R is the radius, measured from the center, of the circumscribed circle of the diffraction grating, ni 
    PNG
    media_image1.png
    24
    13
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    24
    13
    media_image1.png
    Greyscale
is the refraction index of the first semiconductor layer at the wavelength of the electromagnetic radiation, ne
    PNG
    media_image2.png
    24
    15
    media_image2.png
    Greyscale

    PNG
    media_image2.png
    24
    15
    media_image2.png
    Greyscale
 is the refraction index of the medium in contact with the first semiconductor layer at the wavelength of the electromagnetic radiation, Өe
    PNG
    media_image3.png
    24
    15
    media_image3.png
    Greyscale

    PNG
    media_image3.png
    24
    15
    media_image3.png
    Greyscale
 is the half angle of divergence of the beam emitted by the optoelectronic in the absence of the diffraction grating, and ñ(r)
    PNG
    media_image4.png
    24
    29
    media_image4.png
    Greyscale

    PNG
    media_image4.png
    24
    29
    media_image4.png
    Greyscale
 is the average refraction index at distance r which enables, in the absence of the diffraction grating, to obtain the same deviation of a ray extracted out of the first semiconductor layer as that obtained in the presence of the diffraction grating.

Allowable Subject Matter
Claims 1-8 are allowed over prior art of record. 
The following is an examiner’s statement of reason for allowance:  the prior art made of record does not teach or fairly suggest the following: the diffraction grating comprising a plurality of holes extending in the first semiconductor layer from said surface toward the second semiconductor layer, a respective width of each hole in the plurality of holes, measured in a cross section and in a plane parallel to and disposed at said surface, increasing from a central portion of the diffraction grating to a peripheral portion of the diffraction grating, the plurality of  holes being arranged in rows and in columns as recited in claims 1 and 7. Claims 2-6, and 8 depend on claims 1 and 7, and therefore also include said claimed limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM Eastern Standard Time.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CUONG B NGUYEN/
Examiner, Art Unit 2818